Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 7, 2022

                                        No. 04-22-00007-CV

                                        Patricia SKELTON,
                                              Appellant

                                                  v.

                                         Guy James GRAY,
                                             Appellee

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 16416A
                         Honorable Albert D. Pattillo, III, Judge Presiding


                                           ORDER
       To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of
Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellant, within ten (10) days from the date of this order, to
either (1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that
she is excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1; see
also TEX. R. APP. P. 42.3(c). If appellant fails to respond within the time provided, this appeal
will be dismissed. See TEX. R. APP. P. 42.3(c).


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court